Citation Nr: 1226068	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-32 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1979. 

This matter has come before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this issue for further development in March 2011.

In December 2011, the National Veterans Legal Services Program submitted a letter asking that its representation be revoked.  However, a review of the claims file shows that this organization was never appointed by the Veteran and his previously appointed representative correctly received all copies of correspondence.  Regardless, a review of the Virtual VA Paperless Claims Processing System (Virtual VA) shows that in June 2012, the Veteran appointed a new representative, which is listed on the front page of this decision.  

A review of Virtual VA shows that additional VA treatment records from June 2008 to March 2012 were associated with the Veteran's record.  It does not appear that these records were considered by the RO with respect to the issue on appeal.  Nevertheless, as these records do not address the Veteran's bilateral ankle disorder, this evidence is not pertinent to the claim and thus, RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

In a March 2012 rating decision, the RO denied service connection for bilateral hearing loss, PTSD, sleep apnea, blood clots in lungs, chronic respiratory condition to include pulmonary edema, right knee disability and bilateral pes planus.  A review of Virtual VA shows that on June 13, 2012, the Veteran's newly appointed representative filed a notice of disagreement to this decision.  The United States Court of Appeals for Veterans Claims (Court) has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the AOJ to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in the instant case, given that the notice of disagreement was received very recently, and the RO has not had sufficient time to respond, the Board feels that at this time, the matter should be referred back to the RO for appropriate action.   


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's bilateral ankle disorder is causally related to his military service.


CONCLUSION OF LAW

A bilateral ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim. Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in December 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159.

In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, as well as post-service reports of VA and private treatment and a VA examination.  A review of Virtual VA does not reveal any additional pertinent records with respect to this claim.  The Board observes that in January and March 2005 statements, the Veteran indicated that he was awarded Social Security Administration disability benefits for his knees in 1999.  Nevertheless, as the Veteran expressly indicated that these records pertained to his knees, there is no need to obtain these records as they are not pertinent to the issue on appeal.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with the March 2011 remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the RO afford the Veteran an appropriate VA examination.  In June 2011, the Veteran was afforded a VA examination.  As discussed in more detail below, the Board finds this examination is sufficient for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the March 2011 Board remand and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran is seeking service connection for bilateral ankle disorder.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Service treatment records are silent with respect to any bilateral ankle disorder.  The Veteran's entrance examination noted problems with his feet, but his lower extremities were otherwise evaluated as clinically normal.  He was discharged within two months of his entrance and nothing in the clinical records indicated that there was any injury to either ankle. 

Post-service treatment records beginning approximately in 1983 are silent with respect to any ankle disabilities.  Despite filing previous claims for service connection for other disorders, the Veteran did not file a claim referable to the ankles until November 2007.  

In his claim, the Veteran reported that he had ankle injuries due to parachute jumps while in service.  He also indicated that he sustained ankle injuries due to wearing combat boots during physical training.  

In March 2011, the Board determined that the Veteran's account that his ankle disability was caused by running in boots during basic training to be credible as this claim was consistent with the conditions of his service.  Thus, the Board found that a VA medical examination and opinion was necessary.

The Veteran was afforded a VA examination in June 2011.  The claims file was reviewed.  The Veteran reported that his ankle hurt during basic training because of his footwear.  He was fitted for orthotics, which did not help.  After two months of active duty, his father passed away and he was allowed to be discharged to be with his family.  After examining the Veteran and reviewing the claims file, the examiner diagnosed mild bilateral tibiotalar (ankle) osteoarthritis, right greater than left.  A contemporaneous x-ray showed mild bilateral tibiotalar osteoarthritis, right greater than left; and bilateral pes planus.

The examiner observed that the July 1978 entrance examination noted bilateral moderate pes planus that was asymptomatic.  The Veteran entered active duty in March 1979.  He was examined in April 1979 and was found to have pain in digits 2 through 5 bilateral with mallet toes in same.  While this was a physical examination showing toe pain, this record did not indicate a developmental or anatomical change; nor development of a chronic condition.  Rather, it was only an assessment of foot/ankle anatomy.  The Veteran had no specific ankle injuries in service.  The one progress note did not provide evidence of a chronic foot or ankle condition.  Though there are medical records in the late 1980s, the next indication of ankle complaints is not until several years later.  Evidence of ankle conditions being related to military service is not present.  Thus, the examiner opined that the Veteran's present bilateral ankle conditions were not caused by or related to military service.      

Initially, the Board observes that the examiner also appeared to be offering an opinion with respect to the Veteran's feet.  Nevertheless, such disability has been denied by the RO on numerous occasions, most recently in the March 2012 rating decision, and is currently not before the Board. 

After considering all the evidence of record, the Board finds that there is no basis for awarding service connection for a bilateral ankle disorder.  Service treatment records are silent with respect to any findings of ankle disorders and there is no medical evidence of arthritis within one year of service so the service incurrence of such may not be presumed.  Importantly, the June 2011 VA examiner determined that the Veteran's bilateral ankle disorder was not related to service.  Given that the examiner reviewed the claims file, took a thorough history from the Veteran, examined the Veteran, and provided a detailed rationale for this opinion, the Board finds this medical opinion to be of high probative value.  Significantly, there is no medical evidence of record refuting this opinion.  

Moreover, to the extent that the Veteran has alleged secondary service connection, he is not currently service-connected for any disabilities so there is no basis to award service connection under this theory of entitlement.  38 C.F.R. § 3.310.   
 
Further, the Board has considered the Veteran's assertions that he injured his ankles while performing parachute jumps in service, as well as from physical training in combat boots.  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously consideration and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the instant case, the Veteran is competent to report an in-service injury, such as one that may occur during parachute training.  See e.g., Savage v. Gober, 10 Vet. App. 488, 497-98 (1997); Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  However, as stated in the prior March 2011 decision, the Board finds this account not credible.  According to his DD-214, the Veteran served on active duty for one month and 29 days in basic training.  He did not receive a parachutist badge.  It is implausible that this Veteran would have been trained as a parachutist and even more so that such a deviation from standard training would go undocumented.  Thus, the Veteran's account of an in-service injury while on jump status is deemed not credible. 

Moreover, even though the Board determined that the Veteran's account on injuring his ankle while running in combat boots to be consistent with the conditions of his service, the Veteran has not clearly described relevant symptomatology dating back to service that supports the current diagnosis.  Thus, as he has not expressly reported a history of continuous bilateral ankle symptoms, continuity of symptomatology is not established in this case.  

To the extent that continuity of symptomatology may be implied in his claim, such is not credible here.  Indeed, the Veteran raised claims of service connection for bilateral foot and right knee problems as early as 1996.  Thus, he was aware of the claims process and it is reasonable to expect that if he had been experiencing ankle problems at that time he would have also claimed service connection for that as well.  The absence of such claim strongly suggests that he was asymptomatic as to the ankles at the time those earlier claims were filed.  Further, post service treatment records dating back to 1983 are silent with respect to any complaints of ankle pain.  It would be reasonable to assume that if he was experiencing problems with his ankle since service, the Veteran would have mentioned it during the course of receiving treatment.  Thus, the criteria under Jandreau have not been met.  Accordingly,  while his contentions have been carefully considered, these contentions are outweighed by the medical evidence of record, specifically, the highly probative June 2011 VA examination.  

In conclusion, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for bilateral ankle disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral ankle disorder is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


